DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/25/2022, with respect to independent claims, as amended, have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for improving detection and capture of a catastrophic failure, the method comprising: intercepting, by a hardware application processor, a hang sensitive transaction that is to be performed by a bootstrap processor, wherein the bootstrap processor is configured to store data associated with the hang sensitive transaction in a random access memory prior to executing the hang sensitive transaction; initiating a timeout counter based on a threshold that is based on a maximum processing duration of the hang sensitive transaction,  [], and in response to the timeout counter reaching the threshold: retrieving the data associated with the hang sensitive transaction from the random access memory; and storing the retrieved data to a non-volatile storage";
Since, no prior art was found to teach: ”in response to detecting that the hang sensitive transaction has finished execution, stopping the timeout counter” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 9, 
Prior art has been found to teach “An information handling system, comprising: a memory device communicatively coupled to a boot processor and an application processor in the information handling system; the boot processor configured to execute a hang sensitive transaction, wherein the boot processor is communicatively coupled to the application processor, and []; prior to the execution of the hang sensitive transaction, the boot processor storing information associated with the hang sensitive transaction at the memory device; and the application processor configured to: monitor the information handling system to detect a catastrophic failure of the hang sensitive transaction; and in response to the detection of the catastrophic failure, to retrieve the information stored in the memory device and to store the retrieved information in a non- volatile storage device";
Since, no prior art was found to teach: ”wherein the hang sensitive transaction includes an input/output access, a peripheral component interconnect-express access, a memory mapped input/output access, and a callback function” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 15, 
Prior art has been found to teach “A method for saving forensic data after a catastrophic failure of an advanced configuration and power interface event executed by a bootstrap processor in an information handling system, the method comprising: in response to an occurrence of a system management interrupt, retrieving the forensic data from a shared memory and storing the forensic data in a non-volatile memory storage device, wherein the shared memory is allocated by the bootstrap processor as a platform communication channel, and []";
Since, no prior art was found to teach: ” wherein the forensic data was stored in the shared memory by the bootstrap processor prior to the execution of the advanced configuration and power interface event” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 2-8, 11-14, and 1620, the claims are allowed due to their dependency on allowable independent claims 1, 9, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Herdrich et al. (US 2021/0042228 A1) teaches bootstrap processor allocating shared memory and AFCPI but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114